

114 S2863 IS: Equity in Pretrial Medicaid Coverage Act of 2016
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2863IN THE SENATE OF THE UNITED STATESApril 27, 2016Mr. Franken (for himself, Mr. Markey, Mr. Brown, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to remove limitations on Medicaid benefits for
			 persons in custody pending disposition of charges.
	
 1.Short titleThis Act may be cited as the Equity in Pretrial Medicaid Coverage Act of 2016. 2.Removal of inmate limitation on benefits under Medicaid (a)In generalThe subdivision (A) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) that follows paragraph (29) is amended by inserting or in custody pending disposition of charges after patient in a medical institution.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the first day of the first calendar quarter beginning more than 60 days after the date of the enactment of this Act and shall apply to items and services furnished for periods beginning on or after such date.
			